Fourth Court of Appeals
                                    San Antonio, Texas
                                           June 16, 2016

                                       No. 04-16-00312-CV

                               Carmelita RILEY and Anthony Pena,
                                           Appellants

                                                 v.

 Lizette TORRES, Paul Pueblitz, San Juanita Valdez, and Puig Management and Rentals, LLC,
                                        Appellees

                     From the 341st Judicial District Court, Webb County, Texas
                                Trial Court No. 2012CVF001192 D3
                        Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
       A filing fee of $205.00 was due when Carmelita Riley and Anthony Pena filed their
notice of appeal, but it was not paid. See TEXAS SUPREME COURT ORDER REGARDING FEES
CHARGED IN THE SUPREME COURT, IN CIVIL CASES IN THE COURTS OF APPEALS, AND BEFORE THE
JUDICIAL PANEL ON MULTIDISTRICT LITIGATION (Misc. Docket No. 159158, Aug. 28, 2015).
Appellants notified the clerk of this court the fee would be paid on June 1, 2016. The fee
remains unpaid. Rule 5 of the Texas Rules of Appellate Procedure provides:

       A party who is not excused by statute or these rules from paying costs must pay—
       at the time an item is presented for filing—whatever fees are required by statute
       or Supreme Court order. The appellate court may enforce this rule by any order
       that is just.

TEX. R. APP. P. 5.

        We therefore ORDER appellants must either (1) pay the filing fee or (2) provide written
proof to this court that they are indigent or otherwise excused by statute or the Texas Rules of
Appellate Procedure from paying the fee by June 27, 2016. See TEX. R. APP. P. 20.1 (providing
that indigent party who complies with provisions of that rule may proceed without advance
payment of costs). If appellant fails to respond satisfactorily within the time ordered, this appeal
will be dismissed. See TEX. R. APP. P. 42.3.

       All other appellate deadlines are suspended pending the payment of the filing fee.
                                              _________________________________
                                              Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2016.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court